DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages, filed 08/01/2022, with respect to amendment to claims 1, 8, and 15 have been fully considered and are persuasive.  The previous U.S.C. 103(a)(1) of claims 1, 8, and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-16, and 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 8, and 15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations of the claim: calculating, by the network device, a target oversubscription factor based on an average of previous oversubscription factors associated with the plurality of virtual output queues, wherein calculating the target oversubscription factor comprises: calculating the target oversubscription factor based on dividing a sum of the previous oversubscription factors by a quantity of the plurality of virtual output queues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,473,881 to Fang et al. discloses multi-resource aware partitioning for integrated circuit. The system determines the largest positive oversubscription which. The system can calculate an upstream oversubscription. In general, the terms "upstream" and "downstream" are directional indicators among regions using the maximum oversubscription region as the reference. Upstream oversubscription can be calculated as the sum of the oversubscriptions for each region. In this example, the upstream oversubscription of region 3 is the oversubscription of region 4, which is +5. The system can calculate a downstream oversubscription. Downstream oversubscription can be calculated as the sum of the oversubscriptions for each region listed below region 3, e.g., regions having a region number less than 3. In this example, the downstream oversubscription of region 3 is the sum of the oversubscription of region 1 and region 2. Accordingly, the downstream oversubscription of region 3 is -30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464